Title: James Monroe to Thomas Jefferson, 23 September 1815
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle  sepr 23. 1815
          
          Judge Roane committed to my charge his opinion on the question whether the congress had power to regulate an appeal from the superior courts of the States individually, and of course from any of their courts, in cases relating to treaties & laws of the U states, with a view that I might submit it to you. He remarked that his opinion had not been deliver’d, the cause tho’ argued, being still undecided. Aware of the importance of the subject, he is desirous of knowing your sentiments on it, from the respect he entertains for them. He would not ask them, if he supposed  you had any objection to making them known, the contrary of which he infers from the freedom you with which you have always expressd your opinions on great national questions. I expected to have handed you this in person, but find that I must depart without having the pleasure of  seeing & conferring with you on this & other interesting topics. In case you think proper to communicate your sentiments on the question invok’d  in Judge Roane’s paper, it will I presume be best that you should address them to him, with the paper itself, tho’ it will give me pleasure to be the organ, if you should prefer that mode.
          I return you  your own remarks on the subject of finance, tho’ I should have been much gratified to have taken them with me to washington, as that subject must be disposed of at the next session of Congress, and the plan which is so ably advocated by them, presents the only alternative to that of a national bank [for the State banks offer none] for providing a circulating medium, that I know of. I will gladly receive this paper there, to be used under such injunctions as you may prescribe.
          It appears that France is subdued, and likely to be dismemberd, all her armies having surrender’d, & the whole country being in possession of the allies. Bonaparte has terminated his career ingloriously, by any criterion by which his conduct can be examind. To say nothing of his having overthrown, or at least participated in the overthrow of the liberties of his country, we had a right to expect in a military chief looking to power & renown, consistent proofs or examples, of gallantry & even heroism, with a defiance of his adversaries, & a scorn of life, in his last acts. we are told by his enemies that he fought the battle well, but now this is denied by marshall Ney, and with great force, if we may believe his statment of facts. From the moment of his defeat, he appears to have lost all command of himself. His retreat from the army, thereby depriving it of a head when it most wanted a great leader; his abdication, whereby all efficient govt was dissolved, when the enemy were approaching Paris, and no other person could be relied on, to rally the army, in consequence of which it was dispersed, with many other acts as reported, indicate a feebleness which was not expected of him. He seems to have had in view the preservation of his own life only, after he had lost the power, of for which he had contended, in one battle, & to have sunk under the defeat. The Bourbons are reduc’d to the most wretched condition. no means present themselves whereby they may support the independance of their country, or their own honor. The creatures of the allies, they must be their instruments. Even if they should place the govt in the hands of the revolutionary party, the case would Still, for a while, and perhaps a long one, be desperate. I do not think, that they can be, leaders, of that party, and of course I do not see how they can, contribute to the independance of France.
              Our gentlemen have formd a treaty with England under powers given them when they left home, and when it was hoped that every thing would be settled at the same time. altho’  it leaves much for future arrangmt, yet it may be useful, at the present time, and satisfactory to the country. The complete overthrow of France, has excited much apprehension for the safety of our political institutions, & system. A treaty with the power most hostile to us, at a moment when that danger was to be most dreaded, may dissipate that fear, even with the most timid, that which may be of considerable utility. It is important that its operation is limited to 4. years.
          
            very respectfully your friend & servant
            Jas Monroe
          
        